 GREYHOUNDTAXI CO267Greyhound Taxi Co, Inc, Mohinder Singh Rye andKarter Rye, as Individuals,Sacramento Taxi,IncandRobert J SansandAutomotive Team-sters,Chauffeurs and Miscellaneous EmployeesLocal 165,International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpersof America,AFL-CIOandHarold L WakefieldCases 20-CA-10868, 20-CA-12909, 20-CA-10892, and 20-CA-11154January 12, 1989THIRD SUPPLEMENTAL DECISIONAND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND HIGGINSOn October 27, 1988, Administrative Law JudgeGordon J Myatt issued the attached Ruling onMotion and Third Supplemental Decision andOrder The Respondent filed exceptions and a sup-porting briefThe National Labor Relations Board has delegated its authority in this proceeding to a threemember panelThe Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings, andconclusions and to adopt the recommended OrderORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondents, GreyhoundTaxi Co, Inc and Sacramento Taxi, Inc, Sacramento, California, their officers, agents, successors,and assigns, shall take the action set forth in theOrderJonathan J Seagle Esqfor the General CounselArchie G Parker Esq (Parker Hume & Mager)of Sacramento California, for the RespondentRULING ON MOTION AND THIRDSUPPLEMENTAL DECISION AND ORDEROn October 7 1987, the Regional Director for Region20 filed a motion for determination of personal liabilityliability as successor and notice of hearing in the abovecaptioned matterOn February 19, 1988, the RegionalDirector issued an order severing and postponing hearing on those portions of the motion relating to the personal liability of Mohlnder Singh Rye and Karter Rye, asindividuals thereby leaving for hearing and resolutiononly the determination of the liability of SacramentoTaxi, Inc (Sacramento) as successor to RespondentGreyhound Taxi Co Inc (Greyhound) 1'On November 2 1987 the Teamsters International Union was readmatted to the AFL-CIO Accordingly the caption has been amended toreflect that changeA hearing was held in this matter on February 22,1988 in Sacramento California At the hearing the parties entered into a stipulation of facts in lieu of any oraltestimony or documentary evidence (See G C Exh B )Briefs have been submitted by the parties and have beenduly consideredOn the entire record in this matter,2 I make the followingRuling on the MotionThe stipulated facts disclose that Sacramento wasformed shortly before January 30 1982 for the purposeof acquiring the assets of Respondent Greyhound in SacramentoCaliforniaAlbert E Budmark president andgeneral managerof Sacramento, and his wife are the soleshareholders of SacramentoBudmark had been employed by Respondent Greyhoundsince1973 as the dispatcher with authority to hire drivers and to scheduletheirwork shiftsHe remainedin this capacity until thedate of the sale of Greyhounds assets to SacramentoThe sale of Greyhoundsassetsto Sacramento was abona fidesale inall respectsThe basic purchase agreement wasfor the purchase of all assets with the Sellerretainingall liabilitiesThe assets acquired by Sacramento consisted of all Greyhounds vehicles, the city andcounty of Sacramento operatingpermitsall equipmentand the supply of naturalgas used asfuel for the vehiIlesThe transfer of ownership and possession fromGreyhound to Sacramento took place at 6 a in on January 30, 1982There was never a disruption of business during thetransferSacramento performed the same services in thesame manner aswas performed by Greyhound The taxicabs operated from the same location which was leasedby Sacramento from the principal owners of GreyhoundThe telephone number of Greyhound was retained bySacramento and the appearance of the taxicabs remainedunchangedConcurrentwith the sale the corporatename of Greyhound Taxi Co Inc was changed to RyeEnterprises Inc to enable Sacramento to useGreyhound Taxi as a fictitious business name and to obtainfull benefit of the telephone number and telephone directory advertising under the Greyhound namePrior to the effective date of the sale Greyhound hadapproximately 40 employees who werebargaining unitmembers of Service Employees International Union,Local No 22 (Local 22) Shortly before the effectivedate of the sale, Greyhound notified all the bargainingunitmembersthat they were being terminated by Greyhound effective at the time of thesaleSacramento, inturn, invited allbargainingunit employees to apply for2Among otherthings the record includes the following (1) theBoards original Decisionand Order (Cases 20-CA-10868 20-CA-10892and 20-CA-11154) 234 NLRB 865 (1978)(2) the unpublishedOrder inCase 20-CA-12909 (3) theBoards Supplemental Decisionand Order274 NLRB 459 (1985) (4)the judgmentof the United States Court ofAppeals for the Ninth Circuit enforcingthe Board s supplemental decision in part and remanding in part(No 85-7295enteredMay 5 1986)(5) the Boards Second Supplemental Decision andOrder 279 NLRB1080 (1986)and (6)the judgmentof the Ninth Circuit enforcing theBoard s Second Supplemental Decision andOrder (No 86-7548enteredApril 17 1987)292 NLRB No 36 268DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDreemployment with it Budmark interviewed the bargaining unitemployees who applied The stipulation statesthere is no evidence that Sacramento refused to interview or refused to hire any of the applicants because oftheir union affiliations or sympathiesOn the first day of business on January 30, 1982 Sacramento had 38bargaining unitclassification employees19 of whom had been employed in Greyhounds complemeritof bargainingunitemployees prior to the change inownership On February 8, 1982, Sacramento still had 38bargainingunitclassification employees and 19 of thesewere former Greyhound employees At all relevant timesthereafter, the number of 19 former Greyhoundbargaining unitclassification employees remained constant whileSacramento was gradually building up to a planned complement of 47 employees On subsequent dates in earlyFebruary 1982, Sacramento had the following number ofbargainingunit classification employeesFeb 9, 198239Feb 10, 198239Feb 11 198240Feb 12, 198240Sacramento reached its full complement of 47 bargainingunit classification employees on March 26 1982On February 8, 1982 Local 22 made a written demandon Sacramento for recognition as the bargaining representative for the unit classification employees pursuant toa collective bargaining agreement with Greyhound Thisagreement was in existence at the time of the sale ofassets to Sacramento on January 30 Sacramento declinedrecognition, in a written response, on February 12 Sacramento never recognized Local 22 or any other labororganization, as the bargaining representative of any ofits employees There has never been any Board or courtdecision holding Sacramento to be legally obligated torecognize any labor organization as the collective bargaining representative for any of its employeesAt the time of the sale on January 30 1982 Budmarkhad general knowledge of the results of prior Board andcourt proceedings and pending Board proceedings incases ansing out of the termination of former Greyhoundemployees Robert J Sans and Harold L Wakefield (thecasespreviously cited)Although Budmark was notprivy to the legal documents involved in those casesGreyhounds president,Mohinder Rye, mentioned toBudmark from time to time the status of those proceedingsThe stipulation specifically states that Budmarkknew on January 30 1982 that Greyhound had beenfound to have committed unfair labor practices under theNational Labor Relations Act regarding the terminationof Sans and Wakefield Further that he was aware therewould be subsequent proceedings before the Board forthe purpose of determining the amount of backpay dueto these former employees The purchase documentshowever, for the acquisition of the assets of Greyhoundby Sacramento are silent as to the Board proceedings involving Sans and WakefieldNor do those documentsprovide for the assumption by Sacramento of any existing or contingent obligations of GreyhoundIt is settled law that a successor employer who acquires the business of a predecessor with knowledge ofunfair labor practice charges against the predecessormay be held responsible for remedying the predecessor sviolations of the Act including backpay liabilityPermaVinyl Corp164 NLRB 968 (1967) enfd 398 F 2d 544(5th Cir 1968), approved by the United States SupremeCourt inPepsi Cola Bottling Co v NLRB414 U S 168(1973) Sacramentoargueshowever, thatit isnot a successorwithin the meaning of thePerma VinylandPepsiColadoctrines because the employees of Greyhoundwhom it hired did not constitute a majority of its ownwork force 3 Sacramento contends this is a crucial factorthat distinguishes this situation from the factual pattern inthe above cases and tips the balancing scale against imposition of liability on it as the nonoffending successorThis very same argument was presented to and rejectedby the Board inStMarys Foundry Co,284 NLRB 221(1987)There, the administrative law judge found thesuccessor hired a large number of the offending predecessor s employees On finding that thePerma Vinylsuccessor requirements were present, the Board stated[a]finding that the old employees constitute a majority in the purchasers work force is unnecessaryfor the imposition of at least monetary remedies 4Thus it is clear that this facet of Sacramento s oppositionto the General Counsels motion is without merit andmust be deniedSacramento further contends that the imposition of Itability on it for backpay is a denial of due process According to Sacramento while it has had full opportunityto present evidence and argument on the issue of whether it is a successor within theGolden State Bottlingdoctrine it has not been given an opportunity to present evidence on the backpayissuesthemselves I find no meritto this contention The soleissuehere is whether Sacramento is a successor employer that is liable to satisfy theBoard s court enforced backpay orderIt isnot a matterconcerned with establishing the amount of the backpayto be awarded to the discriminatees in the first instanceHere all thePerma Vinylprocedural requirements asaffirmed inGolden State Bottlinghave been fully satisfeedSacramento was given adequate notice of this proceeding and afforded full opportunity at the hearing topresent evidence on the question of whether it was a successor that was responsible for remedying Greyhound sbackpay liability resulting from the latter s unfair laborpracticesIt iswell established that the Board has authority to conduct postdecisionalinquiriesrelating toissues of derivative liability such as that of successor employers or individuals SeeNLRB vC C CAssociates,306 F 2d 534 (2d Cir 1962) See alsoConcreteMfg Co262NLRB 727 (1982)RileyAeronauticsCorp178NLRB 495 (1969) Furthermore it is clear that Sacramento has a right to appeal to the Board and the courtsany orderimposingliability onitasthe successor em3As noted the stipulation shows that 40 percent of the bargaining unitclassifications were filled by former unit employees of Greyhound4 St Marys Foundry Cosupra at fn 4 GREYHOUND TAXI COployer In these circumstances I find Sacramento s claimof dental of due process to be without merit and it ishereby deniedFinally although not abandoning an asserted defenseof laches and statute of limitations, Sacramento acknowledges that it is contrary to controlling Board law Iagree and find this asserted opposition to the GeneralCounsels motion is without meritMerrellM Williams265NLRB 506 (1982)ArtcraftUpholsteringCo,228NLRB 462 (1977)CONCLUSIONS OF LAW1Sacramento Taxi Co, Inc purchased the assets ofRespondent Greyhound Taxi Co, Inc on January 30,1982with knowledge of the unfair labor practices committed by Respondent Greyhound2Sacramento Taxi Co Inc is a successor to Respondent Greyhound Taxi Co Inc for purposes of remedying Respondent Greyhounds unfair labor practicesAs such, Sacramento is jointly and severally liable withRespondent Greyhound to make discriminatees Robert JSans and Harold L Wakefield whole under the terms ofthe Board s Orders reported at 274 NLRB 459 (1985)269and 279 NLRB 1080 (1986), as enforcedby the UnitedStatesCourt of Appeals for the Ninth CircuitOn thesefindingsof factand conclusionsof law andon the entire record I issuethe followingrecommended5ORDERIt is ordered that the General Counsels motion for determination of liability as successor be grantedIT IS FURTHER ORDERED that Respondent SacramentoTaxi Co Inc shall be jointly and severally liable withRespondentGreyhound Taxi Co, Inc to satisfy thebackpay liability of Greyhound to discriminatees RobertJSans and Harold L Wakefield as set forth in theBoards Supplemental Decisions and Orders reported at274 NLRB 459 (1985) and 279 NLRB 1080 (1986), as enforced by the United States Court of Appeals for theNinth Circuit5 If no exceptions are filed as provided by Sec 102 46 of the Board sRules and Regulations the findings conclusions and recommendedOrder shall as provided in Sec 102 48 of the Rules be adopted by theBoard and all objections to them shall be deemed waived for all purposes